Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed June 14, 2022 has been entered.  Claims 1-5, 7-27, 29-48 and 51-53 are pending in this application and examined herein, to the extent they read on the elected species.

Objections
Claims 13, 22, 27, 32, 33, 36, 38, 39, 45 and 53 are objected to due to minor errors and/or departures from standard idiomatic English, as follows:
a) In the penultimate line of claim 13, “particles” should be inserted between “oblong” and the comma.
b) In the last line of claim 22, “and” should be inserted between “coating” and “said”.
c) In claim 27, line 2, “used” should be changed to “present”.
d) In claim 32, line 2, “a” should be inserted between “in” and “molten”.
e) In claim 33, line 2, “use” should be changed to “used”.
f) In claim 36, line 3, “component” should be inserted after “aluminum”, and in line 4 of this claim, “vehicle, airframe” should be changed to “”to a vehicle, to an airframe”.
g) In claim 38, line 3, “at least one” should be inserted after “using”, and “processes, including” should be changed to “process selected from the group consisting of”.
h) In claim 39, line 3, “techniques that includes one or more” should be changed to “at least one component selected from the group consisting”.
i) In the second “wherein” clause of claim 45, “said phase form” should be changed to “a phase formed”, and in the second line of that clause “a” should be inserted between “is” and “continuous”.
j) In claim 53, line 6, “exhaust and engine flowpath” should be changed to “an exhaust or engine flowpath component”.

			Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 13, 16-19, 30-33, 36-40, 44-48 and 51-53 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
a) Claim 4 recites “a coefficient of thermal expansion (CTE) phase”.  The meaning of this is unclear because all materials or phases will inherently have some value for their CTE.  The examiner suggests changing the entire phrase “coefficient of thermal expansion (CTE) phase, wherein said CTE phase” to “phase that”.
b) The wording of claim 12 is confusing.  In lines 3-4 of this claim, the examiner suggests changing “for further modifying” to “that modifies at least one”, and introducing a Markush group, i.e. change “composite, wherein properties include” to “composite selected from the group consisting of”.
c) Similarly, in claim 13, lines 9-10, the examiner suggests changing “for further modifying” to “that modifies at least one”, and changing “composite, wherein properties include” to “composite selected from the group consisting of”.
d) In claims 16-19, it is unclear what particular physical features or limitations are implied by the phrasing “for use above” a certain temperature.
e) Line 2 of claims 30 and 31 recite “is to resist” some feature.  It is not possible to determine what will happen to the claimed composite at some indefinite point in the future.  Thus, the examiner suggests changing “is to resist” to “resists” in these claims, and inserting “a component” at the end of line 2 of claim 30 and “in a component” at the end of line 2 of claim 31.
f) In claim 32, line 3, the examiner suggests changing “applications that include” to “application selected from the group consisting of”.
g) Claims 36 and 37 refer to features that would only be apparent at some indefinite point in the future.  The examiner suggests deleting “to be” in line 2 of claim 36, and changing “to form” to “forms” in line 2 of claim 37.
h) Claim 40 similarly refers only to some future condition of the claimed composite.  The examiner suggests changing “wherein said engineered multi-phase composite is to be used with” to “further comprising”.
i) At the end of claim 44, “the panel or component” lacks antecedent basis.
j) Claim 45, clause ii recites “a CTE material”.  As with claim 4, the meaning of this is unclear because any material will inherently have some value of CTE.  The examiner suggests revising clause ii to read “said high thermal conductivity material further contains a material having a lower coefficient of thermal expansion (CTE) than that of the metal phase; and,”.
k) In the first “wherein” clause of claim 45, the phrase “may be” renders the claim prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.  The examiner suggests revising this clause to read “wherein the high conductivity material and material having a lower CTE are combined into a composite particle”.
l) The final two lines of claim 45 should be revised to read “forming said engineered multi-phase composite into a thermal managing part, and attaching said thermal managing part to an insulating structure or layer.
m) In claim 52, “wherein” should be changed to “further comprising joining”, and “are joined“ should be deleted.
n) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
Upon correction of all of the objections and issues under 35 USC 112 noted above, the instant claims will be considered patentable over the prior art of record, to the extent they read on the elected species.  To that end, the examiner suggests the following amendments be made to the independent claims:
a) In the introductory clause of each of claims 1, 8, 13 and 34, change “a high thermal conductivity phase and a metal phase” to “a high thermal conductivity phase comprising boron nitride and an iron-base metal phase”.
b) In claim 45, clause a, change “a metal material” to “an iron-base metal material.
c) In claim 45, clause b, after “material, insert “comprising boron nitride”.

Claims 1-3, 5, 7-11, 14, 15, 20, 21, 23-26, 29, 34, 35, and 41-43 are allowable over the prior art of record, but are objected to as directed in part to non-elected species.  Claims 13, 22, 27, 32, 33, 36, 38, 39, 45 and 53 should be amended to overcome the objections noted in item no. 3 supra.  Claims 4, 12, 13, 16-19, 30-33, 36-40, 44-48 and 51-53 remain rejected under 35 USC 112, but would be allowable if amended as indicated supra and provided that the independent claims are amended such that they are directed to the elected species.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 12, 2022